Citation Nr: 0502827	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  96-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bowel disorder.

2.  Entitlement to service connection for a bladder disorder.

3.  Entitlement to service connection for a stomach disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran served for eleven years and nine months between 
September 1953 and April 1967.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2000.  This matter was 
originally on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that the veteran has requested that the issue 
of entitlement to an increased evaluation for hearing loss be 
placed on appeal.  This issue is, therefore, being referred 
to the RO for appropriate disposition.

The issues of entitlement to service connection for a bowel 
disorder and a stomach disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bladder disorder, to include urinary urgency, 
is related to his service-connected lumbosacral strain with 
spondylolisthesis and degenerative changes.


CONCLUSION OF LAW

A bladder disorder is causally related to service-connected 
back disability. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's December 2000 Remand, the veteran was 
afforded a VA examination to determine the nature and 
etiology of his claimed bladder disorder.  In addition, the 
RO undertook additional development in compliance with VCAA, 
readjudicated the claim on the merits, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that, with regard to the issue of 
entitlement to service connection for a bladder disorder, the 
RO complied with the Board's December 2001 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  In addition, the Board 
observes that in light of the favorable outcome of this 
appeal with respect to this issue, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, the 
evidence must show a current disability, an injury or disease 
in service, and a link between the current disability and the 
injury or disease in service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The veteran contends that he suffers from bladder problems as 
a result of his service-connected back disability.  

The competent medical evidence of record shows that the 
veteran was diagnosed with with urinary urgency by the May 
2003 VA examiner.  Thus, medical evidence of a current 
disability is shown by the evidence of record.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

The service medical records are absent complaints, findings 
or diagnoses of any bladder problems during service.  On the 
clinical examination for separation from service in March 
1967, the veteran's genitourinary system was evaluated as 
normal.  Thus, there is no medical evidence that shows that 
the veteran suffered from bladder problems during service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There is, however, 
competent medical evidence that links the veteran's urinary 
urgency to his service-connected back disability.  At the 
March 2000 VA examination, the examiner stated that the 
veteran's symptoms of sensory loss in his lower extremities 
with some problems with this bladder function chronically are 
more likely the result of lumbar spine pathology from the 
spondylolisthesis or spinal stenosis.  

The Board, therefore, finds that the competent medical 
evidence of record shows that the veteran currently has 
urinary urgency that is proximately due to or the result of 
the service-connected low back disability.  Accordingly, 
service connection on a secondary basis is warranted.  38 
C.F.R. §§ 3.303, 3.310(a).


ORDER

Entitlement to service connection for urinary urgency is 
granted.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.

The issues of entitlement to service connection for a bowel 
disorder and a stomach disorder were remanded by the Board in 
December 2000 so that additional development actions could be 
accomplished, including affording the veteran an appropriate 
VA examination to determine the nature and etiology of his 
claimed bowel and stomach disorders.  Specifically, the 
examiners were requested to comment on whether any 
manifestations noted were the result of any disorder 
originating in service or whether any such manifestations 
were related to a service-connected disability.  It is 
apparent that an examination specifically for a stomach 
disorder was not performed.  In addition, the examiner who 
performed the examination for a bowel disorder did not 
comment on the etiology of a bowel disorder.  Further 
development is, therefore, needed in light of this Stegall 
violation.

Accordingly, this matter is again REMANDED for the following 
actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his claimed stomach 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  If possible, the 
examiner should provide a diagnosis for 
the veteran's stomach disorder and 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current stomach disorder is related to 
his active duty service or to service-
connected disability, to include 
secondary to medication prescribed for 
service-connected disability.  

2.  The claims file should be returned to 
the examiner, if available, who performed 
the May 2003 bowel examination on the 
veteran.  The examiner should be asked to 
review the claims and, if possible, the 
examiner should state whether or not the 
veteran suffers from a bowel disorder and 
provide a diagnosis as well as an opinion 
as to whether it is at least as likely as 
not that the veteran's current bowel 
disorder is related to his active duty 
service or to service-connected 
disability, to include secondary to 
medication prescribed for service-
connected disability.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


